Knowltoít, J.
The plaintiff agreed to sell and the defendant agreed to buy certain real estate in New Bedford, and certain goods and personal property which previously had belonged to the plaintiff. The assignment to the trustee for the benefit of creditors which the plaintiff had made a short time before, becomes immaterial in view of the findings of the court. This suit is founded on that part of the contract which relates to the real estate. In its essential features this part of the contract is like ordinary contracts for the sale of real estate, in containing mutual dependent covenants to be performed by the respective parties. It reads in part as follows: “ The party of the first part hereby agrees to sell, and the party of the second part to purchase a certain estate,” etc. Then follow agreements about the purchase of personal property, after which come these provisions: “ Said Tripp agrees to paint the store building two coats of paint and to repair the piazza roof. Said premises are to be conveyed on or before Feb. first, 1899, by a good and sufficient warranty deed of the party of the first part, conveying a good and clear title to the same free from all incumbrances excepting a certain mortgage of Six Thousand Dollars *126held by a Mrs. Wilbur, and for such deed and conveyance the party of the- second part is to assume Five Thousand Dollars of mortgage above mentioned. Ten dollars in cash are paid this day to bind the bargain. Full possession of the said premises, free of all tenants February first, A. D. 1899, is to be delivered to the party of the second part, the said premises to be then in the same condition in which they now are, reasonable use and wear of the buildings thereon only excepted.” The most important question in the case is whether the plaintiff was bound to paint the house and repair the piazza before the defendant was bound to receive the deed and pay for the property by assuming the mortgage. The date of the agreement was December 15, 1898, and the time that would intervene before the sale was to be consummated seems ample for doing the work. The agreement was upon a printed blank and the words in the last sentence, above quoted, in regard to the condition of the property, were a part of the print. Plainly they were a general provision, inserted in such agreements for the protection of the purchaser. We do not think they are of much consequence in reference to the particular stipulation for repairs in the earlier part of the contract.
Both the order in which the stipulations appear in the writing and the substance of them, imply that the plaintiff was to do everything required to be done upon the land before the defendant could be called upon to take his deed and make his payment. Ordinarily a- purchaser who is to pay the price of property expects to have it completed and put in proper condition for him before he takes it. The statement that the defendant is to have “ full possession ” of the premises, and “ free of all tenants,” February first, adds emphasis to the other considerations, showing that the repairs called for were to be made before the estate was to be conveyed and paid for. It implies that the property was to be ready for his use without subsequent disturbance by the grantor in making repairs. The bill of exceptions shows that the purchase of the building was for immediate use as a grocery store; and it is not to be assumed under such a writing that after the defendant had taken possession, his business and customers were to be subject to disturbance while the store building was to receive two coats of paint. . • • .. ■
*127The contract as to the real estate is a single, entire contract, and the repairs to be made by the plaintiff enter into the consideration for the price to be paid by the defendant, and are an inseparable part of this consideration. The covenant of the plaintiff to convey the land with the repairs upon the building, and the covenant of the defendant to pay for it, were both to be performed at the same time, and they are mutually dependent covenants. Miner v. Bradley, 22 Pick. 457. Howland v. Leach, 11 Pick. 151, 155. Knight v. New England Worsted Co. 2 Cush. 271,286. Smith v. Boston & Maine Railroad, 6 Allen, 262. Stewart v. Thayer, 168 Mass. 519. The ruling that under the agreement of December 15, 1898, the plaintiff was not bound to paint the store building and repair the piazza roof before February 1, 1899, and was to have a reasonable time within which to do it, which time extended beyond February first, was therefore incorrect.
This ruling, with the findings on other parts of the case, made a general finding for the plaintiff necessary. The judge apparently disregarded the contradictory paroi evidence that was admitted under exception, as to the time when the painting was to be done. We think that this evidence was incompetent under the general rule that forbids the introduction of oral testimony to enlarge or contradict a written contract.
The view that we have taken of the contract makes it unnecessary to consider the question raised under the statute of frauds.

Exceptions sustained.